Exhibit 10.57
THIRD AMENDEMENT
TO TERMINATION BENEFITS AGREEMENT
          This Third Amendment to Termination Benefits Agreement dated as of
December 24, 2008 (this “Amendment”), further amends the Termination Benefits
Agreement made and entered into as of December 22, 2003 (the “Agreement”) by and
among American Commercial Lines LLC (the “Company”) and its affiliates and W. N.
Whitlock (“Employee”) as amended pursuant to the First Amendment and Supplement
dated as of April 30, 2004 and the Second Amendment and Supplement dated as of
January 18, 2005.
RECITALS
     A. Employee currently serves as Executive Vice President of Operations of
ACL.
     B. The Company and Employee desire to Amend the terms of the Agreement and
to continue their relationship under the Agreement as modified by the provisions
of this Amendment.
AMENDMENT
          In consideration of the foregoing, the mutual covenants herein
contained and the mutual benefits herein provided, the Company and Employee
hereby agree to amend the Agreement as follows:
     1. To the extent any payments made under the Agreement are due upon
termination and exceed the amount permitted to be paid pursuant to the
provisions of Section 409A, without the imposition of a tax under 409A, of the
Internal Revenue Code, payments shall be deferred for six (6) months following
employee’s termination and shall include all amounts due and payable under the
Agreement, and shall be inclusive of any claims made with respect to severance
and shall further be excluded from inclusion for purposes of determining the
Company’s contribution to the 401K plan in which the Employee may participate.
Further, it is agreed that any payments referenced in this Agreement could be
subject to any delay or adjustment reasonably determined by the Company to be
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code or applicable regulations.
     2. Except as specifically amended by this Amendment, all of the provisions
of the Agreement and previous Amendments and Supplements shall remain unchanged
and continue in full force and effect.
     3. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

          AMERICAN COMMERCIAL LINES

By: Dawn R. Landry
    /s/ Dawn R. Landry     Title: Senior Vice President and General Counsel     
    EMPLOYEE

By: W. N. Whitlock
    /s/ W. N. Whitlock     Title: Executive Vice President of Operations       

 